UNITED STATES COURT OF APPEALS
                         for the Fifth Circuit

                _____________________________________

                             No. 96-30874
                           Summary Calendar
                _____________________________________



                  LARRY W. MOORE and NAOMI S. MOORE

                                                 Plaintiffs-Appellants,

                                  VERSUS

               UNITED STATES DEPARTMENT OF AGRICULTURE,
                     FARMERS HOME ADMINISTRATION,

                                                     Defendant-Appellee.

     ______________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                              (90-2073)
     ______________________________________________________
                           March 13, 1997
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

     Appellants challenge the inadequacy of the district court's

award of attorney's fees in this case.        We vacate and remand.

     Plaintiffs    filed   this   suit     against   the   Farmer's   Home

Administration on grounds that their application to participate in

the agency's farm credit program was denied because of their race.

The district court initially dismissed the case for prematurity and



     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
lack    of   standing.           We   reversed   and    remanded    for    further

proceedings.        Moore v. U.S. Dept. of Agriculture, 993 F.2d 1222

(5th Cir. 1993).       Following remand, the district court conducted a

bench trial and then dismissed plaintiffs' case on grounds of

sovereign immunity.         An appeal was taken by the Moores and this

court reversed and remanded for a trial on damages.                 Moore v. U.S.

Dept. of Agriculture, 55 F.3d 991 (5th Cir. 1995).                 On remand, the

district court held a bench trial and rendered judgment in favor of

the Moores in the amount of $25,000.                   The court also directed

counsel to submit their claim and supporting documentation for

attorney's fees.       The district court made a thorough analysis of

the fees requested by the three counsel involved in the case.

Affidavits from the Alexandria-Monroe area suggested a range of

appropriate hourly rates running from $100 to $250.                 The court set

the lodestar hourly rate for attorneys McPherson and Ellis at $100

and the rate for Mr. Deaton at $50 and hour.                   The court also

established     a    rate   of    $40   per   hour   for   paralegal      work   and

determined that travel hours should be billed at $30 an hour.

Based on these rates and the hours the court determined were

reasonably expended on this case amounted to $35,505.                     This was

calculated as the lodestar fee.

       The district court then reduced the total fee from $35,505 to

$7,500.      The only significant reason given by the district court

for this reduction is that plaintiffs' efforts "at the second trial

can hardly be considered a 'success' as they recovered only l0% of

                                          2
what was sought."    The court went on to say that "it is difficult

to agree that the second trial was even justified in this manner."

     The assigned reasons do not support the reduction. We find no

indication from the record that the plaintiffs had any choice but

to try the case on damages.    No judgment in any amount would have

been rendered unless plaintiffs tried the issue of damages and

obtained a resolution of this issue.

     The Supreme Court's decision in City of Riverside v. Rivera,

477 U.S. 561 (1986), supports our conclusion that the fee reduction

was inappropriate.    In Riverside, the district court assessed an

award of $245,000 in attorney's fees against defendants where the

prevailing plaintiffs recovered only $33,350 in damages.         The

Supreme Court affirmed in a plurality opinion and rejected a rule

of proportionality for attorney's fees under § 1988.

     The Fifth Circuit applied Riverside in Cobb v. Miller, 818

F.2d 1227 (5th Cir. 1987), in which a magistrate reduced attorney's

fees by two-thirds where the plaintiff had recovered comparatively

nominal damages.    This Court reversed, noting that while Riverside

indicates that the amount of damages a plaintiff recovers is

relevant to the amount of attorney's fees to be awarded, that

factor, alone, is not decisive.       Id. at 1234.   The Cobb court

explained:

     In the absence of other [relevant] factors justifying a
     reduction in a fee award, a district court should not
     reduce the fee award solely because of a low damages
     award. Such an approach would lead to a proportionality
     requirement between the amount of attorney's fees and the

                                  3
       amount of damages and was explicitly rejected by the
       Court in Riverside.

Id. at 1235.          Courts have applied the Riverside reasoning in

contexts other than § 1988 fee awards.                See, e.g., R.M. Perez &

Assoc., Inc. v. Welch, 960 F.2d 534 (5th Cir. 1992) (rejecting

proportionality rule in RICO action).                 Its application here is

equally valid.

       Defendant's reliance on EEOC v. Clear Lake Dodge, 60 F.3d 1146

(5th    Cir.      1995),   is   misplaced.      In    Clear    Lake,   we    reduced

plaintiff's attorney's fees where the plaintiff who prevailed on

her Title VII claims was represented by both the EEOC and a private

attorney.      Id. at 1154.      The Court reasoned that "because there is

no suggestion of possible conflict between the interests of the

EEOC and those of the plaintiff, nor any suggestion that the EEOC

was    lax   in    pursuing     the   Title   VII    claims,   there    is   little

justification on any basis for additional attorneys."                  Id.    In the

case at hand, however, the district court made no finding that the

attorneys' efforts were duplicative.

       Because the record reveals no legally justifiable reason for

reducing the lodestar fee in this case, we vacate the fee award and

remand this case for entry of judgment for attorney's fees in favor

of plaintiffs in the amount of the lodestar as calculated by the

district court in its July 10, 1996 ruling ($35,505) together with

costs originally awarded.              The district court shall also add




                                          4
$2,000 to the fee award due plaintiffs for attorney's fees expended

in prosecuting this appeal.

     VACATED and REMANDED.




                                5